DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dzhurinskiy et al. (Pub. No.: US 2015/0054823).
Consider claim 21, Dzhurinskiy discloses a method, comprising: 
(paragraph [0030], Fig. 1, content management engine 130 is configured to obtain a digital representation 132 of 3D environment scene captured via a digital camera), wherein the machine-readable data representation is located on a physical object (paragraph [0033], deriving environment attributes 131 to be represented as a data object that describes an attribute related to at least a portion of digital representation 132); 
decoding the machine-readable data representation to determine a data value that includes a content identifier (paragraph [0033], content management engine 130 derive a unique identifier for the movie theater); 
obtaining a content item to be output for display by the electronic device based on the content identifier (paragraph [0033], content management engine 130 could use the unique identifier to query one or more databases to find out environment-specific information), wherein content location information is associated with the content item (paragraph [0035], content management engine 130 constructs the environmental model with respect to the location the user is relative to environment 150);
determining a content position and a content orientation for the content item relative to the physical object based on the content location information (paragraph [0038], anchor position and orientation can be determined relative to environment features of the 3D environment derived from the digital representation 132 and/or relative to a point of view of digital representation 132); and 
displaying a representation of the content item using the electronic device according to the content position and the content orientation (paragraph [0048], once suitable chroma key content 134 is obtained for content anchor 133 and the content position/orientation 136 is established, content management engine 130 could then configure an output device 140 (display) to render the chroma key content 134 at the content position/orientation 136 within a environmental model of the 3D environment with respect to a point of view).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dzhurinskiy in view of Suzuki et al. (Pub. No.: US 2019/0220775).
Consider claim 22, Dzhurinskiy does not specifically disclose determining a geometric configuration of the physical object using the electronic device, wherein determining the content position and the content orientation for the content item relative to the physical object is further based on the geometric configuration of the physical object.
Suzuki discloses determining a geometric configuration of the physical object using the electronic device (paragraph [0040], Fig. 2, generation unit 105 generates the geometric information (depth map) of the virtual space and paragraph [0037], virtual space formed by a virtual object (model) generated based on the model data held by the holding unit 101, and include, for example, object parameters, see paragraph [0034]), wherein determining the content position and the content orientation for the content item relative to the physical object is further based on the geometric configuration of the physical object (paragraph [0046] and claim 1, calculation unit configured to calculate a position and/or orientation of an image capturing device based on geometric information output from the learning model).
Therefore, in order to obtain position and orientation of a content item, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Suzuki in determining a geometric configuration of the physical object using the electronic device, wherein determining the content position and the content orientation for the content item relative to the physical object is further based on the geometric configuration of the physical object, see teaching found in Suzuki, paragraph [0046].
Consider claim 23, the combination of  Dzhurinskiy and Suzuki discloses wherein the content item includes a three-dimensional model of the content item and determining the content position and the content orientation for the content item relative to the physical object is further based on matching the three-dimensional model to the geometric configuration of the physical object (Suzuki, paragraph [0054], Fig. 2, the calculation unit 110 may calculate the position/orientation of the image capturing unit 11 using a three-dimensional map generated/updated by the generation/updating unit 111 in addition to the geometric information from the estimation unit 109).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (Pub. No.: US 2011/0078376) in view of Dzhurinskiy et al. (Pub. No.: US 2015/0054823).
Consider claim 1, Deshpande discloses a method (Abstract, method for obtaining location content), comprising:
determining a device location of an electronic device (paragraph [0029], Fig. 2, obtaining the WCD (wireless communication device) location information);
(paragraph [0032], Fig. 2, item 216, integrated location content may be displayed to a user), wherein the content item comprises coarse content location information and fine content location information (paragraph [0032], coarse location and fine location content may be accessed contemporaneously);
Deshpande does not specifically disclose determining an anchor in a physical environment based on the content item;
determining a content position and a content orientation for the content item relative to the anchor based on the fine content location information; and
displaying a representation of the content item using the electronic device using the content position and the content orientation.
Dzhurinskiy discloses determining an anchor in a physical environment based on the content item (paragraph [0037], Figs. 1, 2, select one object to be the content anchor 133 based on characteristics of the corresponding chroma key content);
determining a content position and a content orientation for the content item relative to the anchor based on the fine content location information (paragraph [0015], Fig. 2, content management engine can further establish a content position and a content orientation relative to the content anchor as a function of content attributes of the chroma key content); and
displaying a representation of the content item using the electronic device using the content position and the content orientation (paragraph [0048], Figs. 1, 2, content management engine 130 could then configure an output device 140 to render the chroma key content 134 at the content position/orientation 136).

Consider claim 11, Deshpande a system (paragraphs [0027], [0050], Figs. 2, 6, system 600), comprising:
a memory (paragraph [0052], Fig. 6, memory 616); and
a processor (paragraph [0052], Fig. 6, logical group 602) configured to execute instructions stored in the memory (paragraph [0052], Fig. 6, instructions for executing functions associated with the means 604, 606, 608, 610, 612 and 614) to:
determine a device location of an electronic device (paragraphs [0029], [0051], Figs. 2, 6, means for obtaining WCD location information 606), 
obtain a content item to be output for display by the electronic device based on the device (paragraphs [0032], [0052], Fig. 2, items 216, 616, integrated location content may be displayed to a user), wherein the content item comprises coarse content location information and fine content location information (paragraphs [0032], [0052], Figs. 2, 6, coarse location and fine location content may be accessed contemporaneously),
Deshpande does not specifically disclose determining an anchor in a physical environment based on the content item;

displaying a representation of the content item using the electronic device using the content position and the content orientation.
Dzhurinskiy discloses determining an anchor in a physical environment based on the content item (paragraph [0037], Figs. 1, 2, select one object to be the content anchor 133 based on characteristics of the corresponding chroma key content);
determining a content position and a content orientation for the content item relative to the anchor based on the fine content location information (paragraph [0015], Fig. 2, content management engine can further establish a content position and a content orientation relative to the content anchor as a function of content attributes of the chroma key content); and
displaying a representation of the content item using the electronic device using the content position and the content orientation (paragraph [0048], Figs. 1, 2, content management engine 130 could then configure an output device 140 to render the chroma key content 134 at the content position/orientation 136).
Therefore, in order to include a visual representation of a 2D surface, a visual representation of a 3D object, or sounds within a portion of the environment, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dzhurinskiy in determining an anchor in a physical environment based on the content item; determining a content position and a content orientation for the content item relative to the anchor based on the fine content location information; and displaying 
Consider claim 16, Deshpande discloses a non-transitory computer-readable storage device including program instructions executable by one or more processors that, when executed, cause the one or more processors to perform operations (paragraph [0054], non-transitory medium storing a program executed by a computer readable media), the operations comprising:
determining a device location of an electronic device (paragraph [0029], Fig. 2, obtaining the WCD (wireless communication device) location information);
obtaining a content item to be output for display by the electronic device based on the device location (paragraph [0032], Fig. 2, item 216, integrated location content may be displayed to a user), wherein the content item comprises coarse content location information and fine content location information (paragraph [0032], coarse location and fine location content may be accessed contemporaneously);
Deshpande does not specifically disclose determining an anchor in a physical environment based on the content item;
determining a content position and a content orientation for the content item relative to the anchor based on the fine content location information; and
displaying a representation of the content item using the electronic device using the content position and the content orientation.
Dzhurinskiy discloses determining an anchor in a physical environment based on the content item (paragraph [0037], Figs. 1, 2, select one object to be the content anchor 133 based on characteristics of the corresponding chroma key content);
(paragraph [0015], Fig. 2, content management engine can further establish a content position and a content orientation relative to the content anchor as a function of content attributes of the chroma key content); and
displaying a representation of the content item using the electronic device using the content position and the content orientation (paragraph [0048], Figs. 1, 2, content management engine 130 could then configure an output device 140 to render the chroma key content 134 at the content position/orientation 136).
Therefore, in order to include a visual representation of a 2D surface, a visual representation of a 3D object, or sounds within a portion of the environment, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dzhurinsky in determining an anchor in a physical environment based on the content item; determining a content position and a content orientation for the content item relative to the anchor based on the fine content location information; and displaying a representation of the content item using the electronic device using the content position and the content orientation, see teaching found in Dzhurinsky, paragraph [0036].
Consider claim 2, the combination of Deshpande and Dzhurinskiy discloses wherein obtaining the content item to be output for display by the electronic device is further based on user preference information and obtaining the content item to be output for display by the electronic device comprises transmitting requests to content sources (paragraph [0028], Fig. 2, requesting, by the WCD, to the first network the coarse location content), the requests including the device location and the user preference information (paragraph [0032], a user may access nutritional information about a menu item at one of the eateries at the sport event location from the second network and using a WLAN network to access the selected information).
Consider claim 3, the combination of Deshpande and Dzhurinskiy discloses wherein obtaining the content item to be output for display by the electronic device comprises determining that the coarse content location information corresponds to an area defined relative to the device location (paragraph [0025], Fig. 1, WCD 110 may be located within the first network coverage region 128 and may obtain coarse location content 122 from first network server 120).
Consider claim 4, Deshpande does not specifically disclose wherein obtaining the content item to be output for display by the electronic device comprises ranking the content item based on user preference information.
Dzhurinskiy discloses wherein obtaining the content item to be output for display by the electronic device comprises ranking the content item based on user preference information (paragraph [0046], content management engine 130 is configured to establish the content position/orientation 136 as a function of the preferred position and orientation).
Therefore, if a user's preferred position and orientation of an orchestra in the opera concert is right below the stage is unavailable, content management engine could place chroma key content of the orchestra as close to the area below the stage as possible, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dzhurinskiy wherein obtaining the content item to be output for display by the electronic device comprises ranking the content item based on user preference information, see teaching found in Dzhurinskiy, paragraph [0046].

Dzhurinskiy discloses wherein the anchor corresponds to a physical feature in the physical environment (paragraph [0036], content anchor can comprise any recognized objects or places at the baseball park (e.g., a visual representation of a pitcher mound, a visual representation of entities within stadium seats where fans are cheering their home team players, a scoreboard where statistics are shown)) and determining the anchor in the physical environment includes defining a three-dimensional representation of the physical environment (paragraph [0038], anchor position and orientation can be determined relative to environment features of the 3D environment derived from the digital representation 132 and/or relative to a point of view of digital representation 132) using a sensor that is associated with the electronic device and detecting presence of the physical feature in the three- dimensional representation of the physical environment (paragraph [0039], the point of view of digital representation 132 can be determined as a function of a sensor position and sensor orientation of a sensor (e.g., a microphone, a biosensor, a camera, an accelerometer, a magnetometer, a wireless port, a gyroscope, etc) relative to the environment 150).
Therefore, in order to include a visual representation of a 3D object within a portion of the environment, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dzhurinskiy wherein the anchor 
Consider claim 6, Deshpande does not specifically disclose wherein the anchor corresponds to a physical feature in the physical environment and determining the anchor in the physical environment includes obtaining one or more images of the physical environment using a camera that is associated with the electronic device and detecting presence of the physical feature in the one or more images of the physical environment.
Dzhurinskiy discloses wherein the anchor corresponds to a physical feature in the physical environment (paragraph [0036], content anchor can comprise any recognized objects or places at the baseball park (e.g., a visual representation of a pitcher mound, a visual representation of entities within stadium seats where fans are cheering their home team players, a scoreboard where statistics are shown) and determining the anchor in the physical environment includes obtaining one or more images of the physical environment (paragraph [0038], digital image of a baseball stadium) using a camera that is associated with the electronic device and detecting presence of the physical feature in the one or more images of the physical environment (paragraph [0039], the point of view of digital representation 132 can be determined as a function of a sensor position and sensor orientation of a camera relative to the environment 150).
Therefore, in order to include a visual representation of a 3D object within a portion of the environment, it would have been obvious to one having ordinary skill in the art, at the time of  and determining the anchor in the physical environment includes obtaining one or more images of the physical environment using a camera that is associated with the electronic device and detecting presence of the physical feature in the one or more images of the physical environment, see teaching found in Dzhurinskiy, paragraph [0036].
Consider claim 7, Deshpande does not specifically disclose wherein the anchor is determined based on wireless signals that are received by the electronic device.
Dzhurinskiy discloses wherein the anchor is determined based on wireless signals that are received by the electronic device (paragraph [0037], the content management engine 130 can present the list of identified objects to a user for selection as a content anchor).
Therefore, in order to allow the user to select one object as the content anchor, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dzhurinskiy wherein the anchor is determined based on wireless signals that are received by the electronic device, see teaching found in Dzhurinskiy, paragraph [0037].
Consider claim 8, the combination of Deshpande and Dzhurinskiy discloses wherein the coarse content location information includes information that describes a position of the content item relative to the electronic device (paragraph [0023], Fig. 1, coarse location content may provide a user with information that allows the user to locate areas in which fine location content may be accessed).

Dzhurinskiy discloses wherein the fine content location includes information that describes a relative position and orientation of the content item with respect to the anchor (paragraph [0038], anchor position and orientation can be determined relative to a point of view of digital representation 132 where the point of view is generally set by a user's input into a user interface of output device 140, see paragraph [0035]).
Therefore, Therefore, in order to include a visual representation of a 3D object within a portion of the environment, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dzhurinskiy wherein the fine content location includes information that describes a relative position and orientation of the content item with respect to the anchor, see teaching found on Dzhurinskiy, paragraph [0036]. 
Consider claim 10, the combination of Deshpande and Dzhurinskiy discloses wherein the anchor includes at least one of a feature in a two-dimensional image or a feature in a three-dimensional mesh (Dzhurinskiy, paragraph [0036], Fig. 1, content anchors include a visual representation of a 2D surface, a visual representation of a 3D object).
Consider claim 12, Deshpande discloses wherein: the processor is further configured to execute instructions stored in the memory to obtain the content item to be output for display by the electronic device by transmitting requests to content sources (paragraph [0028], Fig. 2, requesting, by the WCD, to the first network the coarse location content), the requests include the device location and user preference information (paragraph [0032], a user may access nutritional information about a menu item at one of the eateries at the sport event location from the second network and using a WLAN network to access the selected information), the content item is obtained by determining that the coarse content location information corresponds to an area defined relative to the device location (paragraph [0025], Fig. 1, WCD 110 may be located within the first network coverage region 128 and may obtain coarse location content 122 from first network server 120).
Deshpande does not specifically disclose the content item is obtained by ranking the content item based on the user preference information.
Dzhurinskiy discloses the content item is obtained by ranking the content item based on the user preference information (paragraph [0046], content management engine 130 is configured to establish the content position/orientation 136 as a function of the preferred position and orientation).
Therefore, if a user's preferred position and orientation of an orchestra in the opera concert is right below the stage is unavailable, content management engine could place chroma key content of the orchestra as close to the area below the stage as possible, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dzhurinskiy in the content item is obtained by ranking the content item based on the user preference information, see teaching found in Dzhurinskiy, paragraph [0046].
Consider claim 13, Deshpande does not specifically disclose wherein the anchor corresponds to a physical feature in the physical environment and determining the anchor in the physical environment includes defining a three-dimensional representation of the physical 
Dzhurinskiy discloses wherein the anchor corresponds to a physical feature in the physical environment (paragraph [0036], content anchor can comprise any recognized objects or places at the baseball park (e.g., a visual representation of a pitcher mound, a visual representation of entities within stadium seats where fans are cheering their home team players, a scoreboard where statistics are shown) and determining the anchor in the physical environment includes defining a three-dimensional representation of the physical environment (paragraph [0038], anchor position and orientation can be determined relative to environment features of the 3D environment derived from the digital representation 132 and/or relative to a point of view of digital representation 132) using a sensor that is associated with the electronic device and detecting presence of the physical feature in the three- dimensional representation of the physical environment (paragraph [0039], the point of view of digital representation 132 can be determined as a function of a sensor position and sensor orientation of a sensor (e.g., a microphone, a biosensor, a camera, an accelerometer, a magnetometer, a wireless port, a gyroscope, etc) relative to the environment 150).
Therefore, in order to include a visual representation of a 3D object within a portion of the environment, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dzhurinskiy wherein the anchor corresponds to a physical feature in the physical environment and determining the anchor in the physical environment includes defining a three-dimensional representation of the physical environment using a sensor that is associated with the electronic device and detecting presence of 
Consider claim 14, Deshpande does not specifically disclose wherein the anchor corresponds to a physical feature in the physical environment and determining the anchor in the physical environment includes obtaining one or more images of the physical environment using a camera that is associated with the electronic device and detecting presence of the physical feature in the one or more images of the physical environment.
Dzhurinskiy discloses wherein the anchor corresponds to a physical feature in the physical environment (paragraph [0036], content anchor can comprise any recognized objects or places at the baseball park (e.g., a visual representation of a pitcher mound, a visual representation of entities within stadium seats where fans are cheering their home team players, a scoreboard where statistics are shown) and determining the anchor in the physical environment includes obtaining one or more images of the physical environment (paragraph [0038], digital image of a baseball stadium) using a camera that is associated with the electronic device and detecting presence of the physical feature in the one or more images of the physical environment (paragraph [0039], the point of view of digital representation 132 can be determined as a function of a sensor position and sensor orientation of a camera relative to the environment 150).
Therefore, in order to include a visual representation of a 3D object within a portion of the environment, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dzhurinskiy wherein the anchor corresponds to a physical feature in the physical environment and determining the anchor in the physical environment includes obtaining one or more images of the physical environment using a 
Consider claim 15, Deshpande does not specifically disclose wherein the anchor is determined based on wireless signals that are received by the electronic device.
Dzhurinskiy discloses wherein the anchor is determined based on wireless signals that are received by the electronic device (paragraph [0037], the content management engine 130 can present the list of identified objects to a user for selection as a content anchor).
Therefore, in order to allow the user to select one object as the content anchor, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dzhurinskiy wherein the anchor is determined based on wireless signals that are received by the electronic device, see teaching found in Dzhurinskiy, paragraph [0037].
Consider claim 17, Deshpande discloses wherein obtaining the content item to be output for display by the electronic device includes transmitting requests to content sources (paragraph [0028], Fig. 2, requesting, by the WCD, to the first network the coarse location content), the requests include the device location and user preference information (paragraph [0032], a user may access nutritional information about a menu item at one of the eateries at the sport event location from the second network and using a WLAN network to access the selected information), the content item is obtained by determining that the coarse content location information corresponds to an area defined relative to the device location (paragraph [0025], Fig. 1, WCD 110 may be located within the first network coverage region 128 and may obtain coarse location content 122 from first network server 120).

Dzhurinskiy discloses the content item is obtained by ranking the content item based on the user preference information (paragraph [0046], content management engine 130 is configured to establish the content position/orientation 136 as a function of the preferred position and orientation).
Therefore, if a user's preferred position and orientation of an orchestra in the opera concert is right below the stage is unavailable, content management engine could place chroma key content of the orchestra as close to the area below the stage as possible, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dzhurinskiy in the content item is obtained by ranking the content item based on the user preference information, see teaching found in Dzhurinskiy, paragraph [0046].
Consider claim 18, Deshpande does not specifically disclose wherein the anchor corresponds to a physical feature in the physical environment and determining the anchor in the physical environment includes defining a three-dimensional representation of the physical environment using a sensor that is associated with the electronic device and detecting presence of the physical feature in the three-dimensional representation of the physical environment.
Dzhurinskiy discloses wherein the anchor corresponds to a physical feature in the physical environment (paragraph [0036], content anchor can comprise any recognized objects or places at the baseball park (e.g., a visual representation of a pitcher mound, a visual representation of entities within stadium seats where fans are cheering their home team players, a scoreboard where statistics are shown) and determining the anchor in the (paragraph [0038], anchor position and orientation can be determined relative to environment features of the 3D environment derived from the digital representation 132 and/or relative to a point of view of digital representation 132) using a sensor that is associated with the electronic device and detecting presence of the physical feature in the three- dimensional representation of the physical environment (paragraph [0039], the point of view of digital representation 132 can be determined as a function of a sensor position and sensor orientation of a sensor (e.g., a microphone, a biosensor, a camera, an accelerometer, a magnetometer, a wireless port, a gyroscope, etc) relative to the environment 150).
Therefore, in order to include a visual representation of a 3D object within a portion of the environment, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dzhurinskiy wherein the anchor corresponds to a physical feature in the physical environment and determining the anchor in the physical environment includes defining a three-dimensional representation of the physical environment using a sensor that is associated with the electronic device and detecting presence of the physical feature in the three-dimensional representation of the physical environment, see teaching found in Dzhurinskiy, paragraph [0036].
Consider claim 19, Deshpande does not specifically disclose wherein the anchor corresponds to a physical feature in the physical environment and determining the anchor in the physical environment includes obtaining one or more images of the physical environment using a camera that is associated with the electronic device and detecting presence of the physical feature in the one or more images of the physical environment.
(paragraph [0036], content anchor can comprise any recognized objects or places at the baseball park (e.g., a visual representation of a pitcher mound, a visual representation of entities within stadium seats where fans are cheering their home team players, a scoreboard where statistics are shown) and determining the anchor in the physical environment includes obtaining one or more images of the physical environment (paragraph [0038], digital image of a baseball stadium) using a camera that is associated with the electronic device and detecting presence of the physical feature in the one or more images of the physical environment (paragraph [0039], the point of view of digital representation 132 can be determined as a function of a sensor position and sensor orientation of a camera relative to the environment 150).
Therefore, in order to include a visual representation of a 3D object within a portion of the environment, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dzhurinskiy wherein the anchor corresponds to a physical feature in the physical environment and determining the anchor in the physical environment includes obtaining one or more images of the physical environment using a camera that is associated with the electronic device and detecting presence of the physical feature in the one or more images of the physical environment, see teaching found in Dzhurinskiy, paragraph [0036].
Consider claim 20, Deshpande does not specifically disclose wherein the anchor is determined based on wireless signals that are received by the electronic device.
(paragraph [0037], the content management engine 130 can present the list of identified objects to a user for selection as a content anchor).
Therefore, in order to allow the user to select one object as the content anchor, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dzhurinskiy wherein the anchor is determined based on wireless signals that are received by the electronic device, see teaching found in Dzhurinskiy, paragraph [0037].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Gerald Johnson/
Primary Examiner, Art Unit 2627